Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 10/16/2019.
Claims 1-44 have been cancelled.  Claims 45-65 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No.10,380,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘658 patent in that it doesn’t recite tracking a changing geographical location and in response to that determination initiating a monetary charge to the advertiser. Not tracking users location in order to provide random ads is old and well known to provide ads to any users regardless of their geographical location. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-65 are rejected under 35 U.S.C. 101 because the claimed invention is
 directed to non-statutory subject matter.
	Taking claim 45 as representative, claim 45 recites at least the following 
limitations: 
	accessing one or more advertisements, each of the one or more advertisements comprising: an associated geographical visit location to which users are directed, and an associated placement criteria that includes a user travel direction and a user travel mode; receiving a search request, the search request comprising location information indicative of a current location; receiving, at a subsequent time, updated location information indicative of the subsequent location; determining a travel direction of the mobile device and a travel mode ; selecting at least one advertisement from the one or more advertisements, the selecting being based on the determined travel direction and the determined travel mode correlating to the user travel direction and the user travel mode of the associated placement criteria for the at least one advertisement; providing,  both (1) the at least one advertisement and (2) configured for display on a map, an indication of the geographical visit location associated with the at least one advertisement.
	The above limitations recite providing advertisements based on search-specified location, user location, and user travel direction/mode. These limitations, under their broadest reasonable interpretation covers advertising, marketing or sales activities or behaviors and fall wirhin  “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite a fundamental economic practice and commercial interactions.  Accordingly, under Prong One of Step 2A of the Alice/Mayo test, the claims recite an abstract idea (Step 2A, Prong One: YES).
	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 45, the claim recites the additional element of a processor for determining a travel direction and travel mode of a device. The processor is described at a high level to 10 15 
invoke, perform the abstract idea. See MPEP 2106.05(f). Furthermore, claim 45  generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of determining a travel direction and travel mode of a device are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, specifying that the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 45 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited on claim 45 merely invoke such additional elements as a tool to perform the abstract idea. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 145 the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
	Even when considered as an ordered combination, the additional elements of claim 45 do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 45 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 45 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 52 and 59 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 45. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 46-51, 53-58 and 60-65 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-65  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrey et al. (2002/012993 hereinafter Hendrey) in view of Rosen (2008/0288355 hereinafter Rosen) and further in view of admitted prior art.
	With respect to claims 45-65 Hendrey teaches a method in a computer system for providing tailored (by user profile (e.g. [0032]) as well as by business profiles see e.g. [0037] ) advertisements to mobile devices unit (“MU’s) users, comprising: selecting an advertisement for a mobile device user, the advertisement having a visit location (e.g. abstract); providing the advertisement to the mobile device (e.g. abstract); and charging for providing the advertisement when it is detected that the mobile device visits the visit location (é.g. para [0017]; [0037];[0039]; [0044]; [0054)).  As to delivering the ad to a PC of the user and then tracking the ad on the mobile device of the user, as claimed:  HENDREY also discloses: an embodiment that tracks effectiveness of the ads once the ads had been delivered by some other system to a user of a mobile unit ([0054)). HENDREY considers an advertisement as “any connection created for the purpose or intent of informing, influencing, or otherwise conveying information to a user, when the purpose of creating the connection furthers the interests of a business“ ([0028}).  A “connection” is defined as: a data transfer path among a plurality of TUs. In the preferred embodiment this data transfer path can be used for voice, data, or any other purpose known in the art. In general it is a continuous, "circuit switched" connection or emulation thereof, but in the preferred embodiments it is better viewed as a one-time data transfer connection for sending advertising messages. ([0022]). A TU (Telecommunication Unit) is a telecommunication transmitter, transceiver, or receiver that is either a MU (mobile unit) or a SU (stationary unit). ([(0021] [0020] [0019]).  Further in HENDREY a (Stationary Unit) includes a stationary computer (“a non- mobile telecommunication transmitter, transceiver, or receiver capable of supporting a connection. Typically connected to the telecommunication infrastructure using wire or fiber links. This includes, but is not limited to, a traditional "land-line" telephone, or a computer adapted with a hardwired connection such as a DSL connection, a cable- modem connections, or other non-wireless modem or network connection.” ([0019]).  Thus, based on the above definitions, it would have been obvious that, at [0054], HENDREY contemplates ads sent to a stationary unit including a stationary computer of a user , then the system tracks effectiveness of the ad once delivered, to the user who also owns a mobile unit ([0054]). 
	 Further Rosen  teaches at [0032] that a “network server 302 and database storage system 304 may allow multiple mobile (or non-mobile) devices to be registered to the same user profile. In this way, both email usage and phone usage may be associated with a particular individual... ”  Since Hendrey teaches ads ( as connections”) may be sent by any type of data transfer including e¢.g. email (see [0059] The term "connection" bears specific discussion. Although the notion of a connection obviously encompasses traditional voice phone calls, it furthermore encompasses any and all modalities of data transfer between TUs. This includes, for example, voice phone calls, video phone calls, digital camera picture transfers, general multimedia data transfers, television feeds, movies, e- mail, voice mail, prerecorded messages, data to create synthesized/reconstructed voice messages, map information, geographic coordinate data, World Wide Web content and World Wide Web pointers. Clearly there are many types of data that can be transferred, and the term "connection" is intended to apply to anything that can be transferred over a telecommunication system) and Rosen teaches tracking messages sent and received  from various email addresses over many devices owned by a same user, it would have been obvious to a skilled artisan to add this teaching of Rosen to Hendrey to allow implementing tracking the effectiveness of an ad once delivered by other means to the user who also owns a mobile unit (as disclosed by Hendrey at [0054]).
	 Thus, in the system of Rosen combined to Hendrey, an ad sent e.g. by email to the stationary computer or any other device of the user who also owns a mobile unit, would have been able to be retrieved on the mobile unit, and its effectiveness measured (as disclosed by Hendrey at [0054)). Further location based search engine services with related advertising to mobile and stationary devices based on e.g. GPS (for mobile devices) or IP or domain name (for stationary devices), some providing maps showing locations of the target businesses are admitted art. See published specification at [0003]-[004]. Pull (usually search-based) as well as push models of adverting are also admitted as prior art ([O005]).
Refences cited but not applied in the current rejection:
	JP 2005-341369 teaches an URL for accessing a network site or Web page of the Internet providing the information relating to the location. The user uses a mobile phone and acquire information such as surrounding map data related to the current location by connecting to the site indicated by the URL.
	IP.COM titled by “Mobile Payment through integrated NFC module on Smartphones” by Istreli, D teaches implementing additional security layer that enables protecting your NFC transaction, and also personal agents that could help customer's online shopping experience.
	

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/           Primary Examiner, Art Unit 3688